PER CURIAM.
Defendant appeals his convictions and sentences claiming that (1) the State improperly vouched for the credibility of its witnesses, (2) the trial court improperly admitted testimony related to similar act evidence, (3) the trial court improperly admitted a prior consistent statement of a witness, (4) the trial court improperly denied defendant’s motion for new trial relating to an alleged breach of a court order, (5) defendant’s trial counsel was ineffective, thereby prejudicing the defendant, (6) the State improperly suggested that the defendant was obligated to introduce a police report into evidence by objecting when defense counsel questioned a police officer about the report, and (7) the defendant was improperly sentenced.
In view of the fact that we find that all of appellant’s arguments lack merit, we affirm the convictions and sentences in all respects.